AO 245B (Rev. 09/19)      Judgment in a Criminal Case         (form modified w1thm D1stnct on Sept. 30, 2019)
                          Sheet I



                                            UNITED STATES DISTRICT COURT
                                                                    Southern District of New York
                                                                                      )
                  UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                      )
                                     V.                                               )
                            Tashia Pacheco                                            )
                                                                                      )       Case Number: 1: 19 CR 731-001(JLC)
                                                                                      )       USM Number: 87028-054
                                                                                      )
                                                                                      )        Zawadi Baharanyi, Esq.
                                                                                      )       Defendant's Attorney        -   -   --- -   -   -· -   -   -   --
THE DEFENDANT:
iYl' pleaded guilty to count(s)   1
                                ------------
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
                                                                -------------------- -- ----- --- -
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                   Offense Ended
18 U.S.C. 641                       Theft of Government Funds                                                           7/16/2019                        1




       The defendant is sentenced as provided in pages 2 through                     _ _6___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                                          Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'s of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                      2/21/2020

                  USDCSDNY
            1 oocuMENT
            f1
             I ELECTRONICAILY FilJID
            HDOC #J-: - - - - - - - - -
            pDATE FILED: J,ptl~.).,{)
            J,-.,
             ~   t~
                      -       -                         --                                                      James L. Cott, U.S.M.J.
                                                                                                                                  -------
                                                                                    Name and Title of Judge




                                                                                    Date




                                                             . ., .•;. .
A0,245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4-Probation

                                                                                                       Judgment-Page __2_ _ of
 DEFENDANT: Tashia Pacheco
 CASE NUMBER: 1: 19 CR 731-001(JLC)
                                                             PROBATION
You are hereby sentenced to probation for a term of:
     2 Years




                                                     MANDATORY CONDITIONS
I.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           li1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapphcable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AQ 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                Judgment-Page _ __,,3'----- of _ _ _ (i_ __ _

DEFENDANT: Tashia Pacheco
CASE NUMBER: 1: 19 CR 731-001(JLC)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
    you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least l 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
                                         ---------·- - - - ----
AP 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4B - Probation
                                                                                                           4_ of
                                                                                           Judgment-Page _ _                 6
DEFENDANT: Tashia Pacheco
CASE NUMBER: 1: 19 CR 731-001(JLC)

                                                ADDITIONAL PROBATION TERMS
 The defendant shall provide the probation officer with access to any requested financial information.

 The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless the defendant is in compliance with the installment payment schedule.

 The defendant shall report to the nearest Probation Office within 72 hours after release from custody.

 The defendant shall be supervised by the district of residence.

 The defendant shall notify the United States Attorney for the district within 30 days of any change of mailing or residence
 address that occurs while any portion of the restitution remains unpaid.
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties

                                                                                                            Judgment -       Page _   _,5"---   of _ _ _ 6
                                                                                                                                                         ___
 DEFENDANT: Tashia Pacheco
 CASE NUMBER: 1: 19 CR 731-001(JLC)
                                                   CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                Restitution                                        AVAA Assessment*                 JVTA Assessment**
TOTALS              $   25.00                 $   46,180.99            $                         $                                $



D The determination of restitution is deferred until                             An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the ~erendant makes a partial payment, each payee shall receive an approximately proportioned J?ayment, unless specified otherwise in
       the pnonty or~er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the Umted States 1s paid.

Name of Payee                                                    Total Loss***                   Restitution Ordered             Priority or Percentage
  Dept. of Social Services                                                  $17,857.45                      $17,857.45            50%
  NYC Housing Authority                                                     $28,323.54                      $28,323.54            50%


  Payable to Clerk, U.S.D.C.




TOTALS                                 $                   46,180.99             $                    46,180.99
                                                                                     ------------

liZl   Restitution amount ordered pursuant to plea agreement $             46,180.99
                                                                             -'----------

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Ill    The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

        lli   the interest requirement is waived for the         D fine    Ill    restitution.

        D     the interest requirement for the         D fine     D restitution is modified as follows:

* Amy Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                     115-299.
** Ai~tiyfv for Victims otTrnffivkine i\Gt ot 2015, Pub. L. No. 114•22.                                                  .                           .
*** Findings for the total amount oflosses are required under Chapters               109A, I 10, I IOA, and I 13A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AQ 245Braev 09/19)   Judgment m a Criminal Case
                     Sheet 6- Schedule of Payments
                                                                                                       Judgment-Page ___fi_     of __ _6_ __
DEFENDANT: Tashia Pacheco
CASE NUMBER: 1: 19 CR 731-001(JLC)


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D     Lump sum payment of$                               due immediately, balance due

            D    not later than                                    , or
            D    in accordance with D C,             D D,      D    E,or     D Fbelow; or
 B    D     Payment to begin immediately (may be combined with             D C,     D D, or     D F below); or

 C    D Payment in equal        ______ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
            _ _ _ _ _ _ (e.g., months or years), to commence ______ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g, 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    Ill   Special instructions regarding the payment of criminal monetary penalties:
             The $25.00 special assessment shall be paid immediately. Restitution payment of $46,180.99 shall be paid in
             monthly installments of 10% of gross monthly income to commence 60 days after date of judgment.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number                                                                                                   Corresponding Payee,
      Defendant and Co-Defendant Names                                                Joint and Several
      (including defendant number)                          Total Amount                   Amount                       if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the follQwing order; (I) assessment, (2) restitution principal, (3) restitutfott interest, (4) AVAA assessment,
 (5J fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecutton and court costs.
